                                                                                                                                                      FILED
                                                                                                                                                      CLERK
                                                                                                                                            10:02 am, Feb 25, 2020
                                                                                                                                               U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                                                                              EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                                                                                                   LONG ISLAND OFFICE
---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
JASON P. BRAND,

                                                                   Plaintiff,

                           -against-                                                                                                 ORDER
                                                                                                                                     15-CV-5021 (JMA) (AYS)
NARCO FREEDOM, INC., et al.,

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X

AZRACK, United States District Judge:

                Plaintiff Jason P. Brand (“Plaintiff”) commenced this action against defendants in August

2015. In November 2017, the undersigned referred any dispositive pretrial motions to then

Magistrate Judge Brown for a report and recommendation. (Electronic Order, 11/16/2017.) In

October 2018 Judge Brown conducted a hearing and issued a briefing schedule for defendant

CIGNA Life Insurance Company of New York’s (“CLICNY”) motion for summary judgment.

(Electronic Order, 10/31/2018.) After the motion was fully briefed, Judge Brown issued a report

and recommendation dated January 8, 2020 recommending that CLICNY’s motion be granted (the

“R&R”). (ECF No. 142.) Plaintiff filed a timely objection to the R&R, (ECF No. 144), to which

CLICNY filed an opposition. (ECF No. 146.)

                   In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific
reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).

         I have undertaken a de novo review of the record, the R&R, and Plaintiff’s objections. I

agree with Judge Brown’s recommendation that Plaintiff’s ERISA claims against CLICNY for

failure to timely submit policy documents and miscalculation of his benefits payments should be

dismissed. Plaintiff has failed to demonstrate that there are any disputed issues of material fact

regarding these issues, and he is not entitled to fees. Furthermore, Plaintiff’s assertion that “there

are still ongoing conflicts,” (ECF No. 144, at 1), does not require modification of the R&R which

found, inter alia that Plaintiff’s benefits payments, when paid, were correctly calculated. (ECF

No. 142, at 8–9.) Plaintiff’s seemingly new claim that CLICNY subsequently terminated benefits

payments was not raised in response to CLICNY’s summary judgment motion and will not be

considered here. Accordingly, I adopt Judge Brown’s R&R in its entirety as the opinion of the

Court.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for the

purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk

of the Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.
Dated: February 25, 2020
       Central Islip, New York

                                                                /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
